Exhibit 10.68

FHLMC Loan No. 504140973
Cedar Rim Apartments

GUARANTY

MULTISTATE

(for use in all Property jurisdictions except California)

REVISION DATE 05/06/2005

This Guaranty ("Guaranty") is entered into to be effective as of March 31, 2009,
by the undersigned person(s) (the "Guarantor" jointly and severally if more than
one), for the benefit of CAPMARK BANK, a Utah industrial bank (the "Lender").

RECITALS


A.                 CEDAR RIM APARTMENTS, LLC, A DELAWARE LIMITED LIABILITY
COMPANY (THE "BORROWER") HAS REQUESTED THAT LENDER MAKE A SUPPLEMENTAL LOAN TO
BORROWER IN THE AMOUNT OF $4,030,000.00 (THE "LOAN").  THE LOAN WILL BE
EVIDENCED BY A MULTIFAMILY NOTE FROM BORROWER TO LENDER DATED EFFECTIVE AS OF
THE EFFECTIVE DATE OF THIS GUARANTY (THE "NOTE").  THE NOTE WILL BE SECURED BY A
MULTIFAMILY MORTGAGE, DEED OF TRUST, OR DEED TO SECURE DEBT DATED EFFECTIVE AS
OF THE EFFECTIVE DATE OF THE NOTE (THE "SECURITY INSTRUMENT"), ENCUMBERING THE
MORTGAGED PROPERTY DESCRIBED IN THE SECURITY INSTRUMENT.


B.                 AS A CONDITION TO MAKING THE LOAN TO BORROWER, LENDER
REQUIRES THAT THE GUARANTOR EXECUTE THIS GUARANTY.

NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof, Guarantor agrees as follows:


1.                  DEFINED TERMS.  "INDEBTEDNESS," "LOAN DOCUMENTS" AND
"PROPERTY JURISDICTION" AND OTHER CAPITALIZED TERMS USED BUT NOT DEFINED IN THIS
GUARANTY SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN THE SECURITY INSTRUMENT.


2.                  SCOPE OF GUARANTY.


(A)                GUARANTOR HEREBY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY
GUARANTEES TO LENDER:

(I)                  THE FULL AND PROMPT PAYMENT WHEN DUE, WHETHER AT THE
MATURITY DATE OR EARLIER, BY REASON OF ACCELERATION OR OTHERWISE, AND AT ALL
TIMES THEREAFTER, OF EACH OF THE FOLLOWING:

(A)              A PORTION OF THE INDEBTEDNESS EQUAL TO ZERO PERCENT (0%) OF THE
ORIGINAL PRINCIPAL BALANCE OF THE NOTE (THE "BASE GUARANTY"); AND

(B)              IN ADDITION TO THE BASE GUARANTY, ALL OTHER AMOUNTS FOR WHICH
BORROWER IS PERSONALLY LIABLE UNDER SECTIONS 9(C), 9(D) AND 9(F) OF THE NOTE;
AND

(C)              ALL COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS' FEES
AND COSTS INCURRED BY LENDER IN ENFORCING ITS RIGHTS UNDER THIS GUARANTY; AND

(II)                THE FULL AND PROMPT PAYMENT AND PERFORMANCE WHEN DUE OF ALL
OF BORROWER’S OBLIGATIONS UNDER SECTION 18 OF THE SECURITY INSTRUMENT.


(B)               IF THE BASE GUARANTY STATED IN SECTION 2(A)(I)(A) IS 100
PERCENT OF THE ORIGINAL PRINCIPAL BALANCE OF THE NOTE, THEN (I) THE BASE
GUARANTY SHALL MEAN AND INCLUDE THE FULL AND COMPLETE GUARANTY OF PAYMENT OF THE
ENTIRE INDEBTEDNESS AND THE PERFORMANCE OF ALL BORROWER’S OBLIGATIONS UNDER THE
LOAN DOCUMENTS; AND (II) FOR SO LONG AS THE BASE GUARANTY REMAINS IN EFFECT
(THERE BEING NO LIMIT TO THE DURATION OF THE BASE GUARANTY UNLESS OTHERWISE
EXPRESSLY PROVIDED IN THIS GUARANTY), THE OBLIGATIONS GUARANTEED PURSUANT TO
SECTIONS 2(A)(I)(B), 2(A)(I)(C) AND SECTION 3 SHALL BE PART OF, AND NOT IN
ADDITION TO OR IN LIMITATION OF, THE BASE GUARANTY.

If the Base Guaranty stated in Section 2(a)(i)(A) is less than 100 percent of
the original principal balance of the Note, then this Section 2(b) shall be
completely inapplicable and shall be treated as if not a part of this Guaranty.


(C)                IF GUARANTOR IS NOT LIABLE FOR THE ENTIRE INDEBTEDNESS, THEN
ALL PAYMENTS MADE BY BORROWER WITH RESPECT TO THE INDEBTEDNESS AND ALL AMOUNTS
RECEIVED BY LENDER FROM THE ENFORCEMENT OF ITS RIGHTS UNDER THE SECURITY
INSTRUMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THIS GUARANTY) SHALL BE APPLIED
FIRST TO THE PORTION OF THE INDEBTEDNESS FOR WHICH NEITHER BORROWER NOR
GUARANTOR HAS PERSONAL LIABILITY.


3.                  ADDITIONAL GUARANTY RELATING TO BANKRUPTCY. 


(A)                NOTWITHSTANDING ANY LIMITATION ON LIABILITY PROVIDED FOR
ELSEWHERE IN THIS GUARANTY, GUARANTOR HEREBY ABSOLUTELY, UNCONDITIONALLY AND
IRREVOCABLY GUARANTEES TO LENDER THE FULL AND PROMPT PAYMENT WHEN DUE, WHETHER
AT THE MATURITY DATE OR EARLIER, BY REASON OF ACCELERATION OR OTHERWISE, AND AT
ALL TIMES THEREAFTER, THE ENTIRE INDEBTEDNESS, IN THE EVENT THAT:

(I)                  BORROWER VOLUNTARILY FILES FOR BANKRUPTCY PROTECTION UNDER
THE UNITED STATES BANKRUPTCY CODE; OR

(II)                BORROWER VOLUNTARILY BECOMES SUBJECT TO ANY REORGANIZATION,
RECEIVERSHIP, INSOLVENCY PROCEEDING, OR OTHER SIMILAR PROCEEDING PURSUANT TO ANY
OTHER FEDERAL OR STATE LAW AFFECTING DEBTOR AND CREDITOR RIGHTS; OR

(III)               AN ORDER OF RELIEF IS ENTERED AGAINST BORROWER PURSUANT TO
THE UNITED STATES BANKRUPTCY CODE OR OTHER FEDERAL OR STATE LAW AFFECTING DEBTOR
AND CREDITOR RIGHTS IN ANY INVOLUNTARY BANKRUPTCY PROCEEDING INITIATED OR JOINED
IN BY A "RELATED PARTY." 


(B)               FOR PURPOSES OF THIS SECTION, THE TERM "RELATED PARTY" MEANS:

(I)                  BORROWER OR GUARANTOR; AND

(II)                ANY PERSON OR ENTITY THAT HOLDS, DIRECTLY OR INDIRECTLY, ANY
OWNERSHIP INTEREST IN OR RIGHT TO MANAGE BORROWER OR GUARANTOR, INCLUDING
WITHOUT LIMITATION, ANY SHAREHOLDER, MEMBER OR PARTNER OF BORROWER OR GUARANTOR;
AND

(III)               ANY PERSON OR ENTITY IN WHICH ANY OWNERSHIP INTEREST (DIRECT
OR INDIRECT) OR RIGHT TO MANAGE IS HELD BY BORROWER, GUARANTOR OR ANY PARTNER,
SHAREHOLDER OR MEMBER OF, OR ANY OTHER PERSON OR ENTITY HOLDING AN INTEREST IN,
BORROWER OR GUARANTOR; AND

(IV)              ANY OTHER CREDITOR OF BORROWER THAT IS RELATED BY BLOOD,
MARRIAGE OR ADOPTION TO BORROWER, GUARANTOR OR ANY PARTNER, SHAREHOLDER OR
MEMBER OF, OR ANY OTHER PERSON OR ENTITY HOLDING AN INTEREST IN, BORROWER OR
GUARANTOR. 


(C)                IF BORROWER, GUARANTOR OR ANY RELATED PARTY HAS SOLICITED
CREDITORS TO INITIATE OR PARTICIPATE IN ANY PROCEEDING REFERRED TO IN THIS
SECTION, REGARDLESS OF WHETHER ANY OF THE CREDITORS SOLICITED ACTUALLY INITIATES
OR PARTICIPATES IN THE PROCEEDING, THEN SUCH PROCEEDING SHALL BE CONSIDERED AS
HAVING BEEN INITIATED BY A RELATED PARTY.


4.                  GUARANTOR'S OBLIGATIONS SURVIVE FORECLOSURE.  THE
OBLIGATIONS OF GUARANTOR UNDER THIS GUARANTY SHALL SURVIVE ANY FORECLOSURE
PROCEEDING, ANY FORECLOSURE SALE, ANY DELIVERY OF ANY DEED IN LIEU OF
FORECLOSURE, AND ANY RELEASE OF RECORD OF THE SECURITY INSTRUMENT, AND, IN
ADDITION, THE OBLIGATIONS OF GUARANTOR RELATING TO BORROWER'S OBLIGATIONS UNDER
SECTION 18 OF THE SECURITY INSTRUMENT SHALL SURVIVE ANY REPAYMENT OR DISCHARGE
OF THE INDEBTEDNESS.  NOTWITHSTANDING THE FOREGOING, IF LENDER HAS NEVER BEEN A
MORTGAGEE-IN-POSSESSION OF OR HELD TITLE TO THE MORTGAGED PROPERTY, GUARANTOR
SHALL HAVE NO OBLIGATION UNDER THIS GUARANTY RELATING TO BORROWER'S OBLIGATIONS
UNDER SECTION 18 OF THE SECURITY INSTRUMENT AFTER THE DATE OF THE RELEASE OF
RECORD OF THE LIEN OF THE SECURITY INSTRUMENT AS A RESULT OF THE PAYMENT IN FULL
OF THE INDEBTEDNESS ON THE MATURITY DATE OR BY VOLUNTARY PREPAYMENT IN FULL.


5.                  GUARANTY OF PAYMENT AND PERFORMANCE.  GUARANTOR’S
OBLIGATIONS UNDER THIS GUARANTY CONSTITUTE AN UNCONDITIONAL GUARANTY OF PAYMENT
AND PERFORMANCE AND NOT MERELY A GUARANTY OF COLLECTION.


6.                  NO DEMAND BY LENDER NECESSARY; WAIVERS BY GUARANTOR.  THE
OBLIGATIONS OF GUARANTOR UNDER THIS GUARANTY SHALL BE PERFORMED WITHOUT DEMAND
BY LENDER AND SHALL BE UNCONDITIONAL REGARDLESS OF THE GENUINENESS, VALIDITY,
REGULARITY OR ENFORCEABILITY OF THE NOTE, THE SECURITY INSTRUMENT, OR ANY OTHER
LOAN DOCUMENT, AND WITHOUT REGARD TO ANY OTHER CIRCUMSTANCE WHICH MIGHT
OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF A SURETY, A GUARANTOR, A
BORROWER OR A MORTGAGOR.  GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW:


(A)                THE BENEFIT OF ALL PRINCIPLES OR PROVISIONS OF LAW, STATUTORY
OR OTHERWISE, WHICH ARE OR MIGHT BE IN CONFLICT WITH THE TERMS OF THIS GUARANTY
AND AGREES THAT GUARANTOR'S OBLIGATIONS SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCES, WHETHER OR NOT REFERRED TO IN THIS GUARANTY, WHICH MIGHT
OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF A SURETY, A GUARANTOR, A
BORROWER OR A MORTGAGOR;


(B)               THE BENEFITS OF ANY RIGHT OF DISCHARGE UNDER ANY AND ALL
STATUTES OR OTHER LAWS RELATING TO A GUARANTOR, A SURETY, A BORROWER OR A
MORTGAGOR, AND ANY OTHER RIGHTS OF A SURETY, A GUARANTOR, A BORROWER OR A
MORTGAGOR UNDER SUCH STATUTES OR LAWS;


(C)                DILIGENCE IN COLLECTING THE INDEBTEDNESS, PRESENTMENT, DEMAND
FOR PAYMENT, PROTEST, ALL NOTICES WITH RESPECT TO THE NOTE AND THIS GUARANTY
WHICH MAY BE REQUIRED BY STATUTE, RULE OF LAW OR OTHERWISE TO PRESERVE LENDER'S
RIGHTS AGAINST GUARANTOR UNDER THIS GUARANTY, INCLUDING, BUT NOT LIMITED TO,
NOTICE OF ACCEPTANCE, NOTICE OF ANY AMENDMENT OF THE LOAN DOCUMENTS, NOTICE OF
THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, NOTICE OF INTENT TO
ACCELERATE, NOTICE OF ACCELERATION, NOTICE OF DISHONOR, NOTICE OF FORECLOSURE,
NOTICE OF PROTEST, AND NOTICE OF THE INCURRING BY BORROWER OF ANY OBLIGATION OR
INDEBTEDNESS;


(D)               ALL RIGHTS TO CAUSE A MARSHALLING OF THE BORROWER'S ASSETS OR
TO REQUIRE LENDER TO:

(I)                  PROCEED AGAINST BORROWER OR ANY OTHER GUARANTOR OF
BORROWER’S PAYMENT OR PERFORMANCE UNDER THE LOAN DOCUMENTS (AN "OTHER
GUARANTOR");

(II)                PROCEED AGAINST ANY GENERAL PARTNER OF BORROWER OR ANY OTHER
GUARANTOR IF BORROWER OR ANY OTHER GUARANTOR IS A PARTNERSHIP;

(III)               PROCEED AGAINST OR EXHAUST ANY COLLATERAL HELD BY LENDER TO
SECURE THE REPAYMENT OF THE INDEBTEDNESS; OR

(IV)              PURSUE ANY OTHER REMEDY IT MAY NOW OR HEREAFTER HAVE AGAINST
BORROWER, OR, IF BORROWER IS A PARTNERSHIP, ANY GENERAL PARTNER OF BORROWER;


(E)                ANY RIGHT TO OBJECT TO THE TIMING, MANNER OR CONDUCT OF
LENDER'S ENFORCEMENT OF ITS RIGHTS UNDER ANY OF THE LOAN DOCUMENTS; AND


(F)                 ANY RIGHT TO REVOKE THIS GUARANTY AS TO ANY FUTURE ADVANCES
BY LENDER UNDER THE TERMS OF THE SECURITY INSTRUMENT TO PROTECT LENDER’S
INTEREST IN THE MORTGAGED PROPERTY.


7.                  MODIFICATION OF LOAN DOCUMENTS.  AT ANY TIME OR FROM TIME TO
TIME AND ANY NUMBER OF TIMES, WITHOUT NOTICE TO GUARANTOR AND WITHOUT AFFECTING
THE LIABILITY OF GUARANTOR, LENDER MAY:


(A)                EXTEND THE TIME FOR PAYMENT OF THE PRINCIPAL OF OR INTEREST
ON THE INDEBTEDNESS OR RENEW THE INDEBTEDNESS IN WHOLE OR IN PART;


(B)               EXTEND THE TIME FOR BORROWER'S PERFORMANCE OF OR COMPLIANCE
WITH ANY COVENANT OR AGREEMENT CONTAINED IN THE NOTE, THE SECURITY INSTRUMENT OR
ANY OTHER LOAN DOCUMENT, WHETHER PRESENTLY EXISTING OR HEREINAFTER ENTERED INTO,
OR WAIVE SUCH PERFORMANCE OR COMPLIANCE;


(C)                ACCELERATE THE MATURITY DATE OF THE INDEBTEDNESS AS PROVIDED
IN THE NOTE, THE SECURITY INSTRUMENT, OR ANY OTHER LOAN DOCUMENT;


(D)               WITH BORROWER, MODIFY OR AMEND THE NOTE, THE SECURITY
INSTRUMENT, OR ANY OTHER LOAN DOCUMENT IN ANY RESPECT, INCLUDING, BUT NOT
LIMITED TO, AN INCREASE IN THE PRINCIPAL AMOUNT; AND/OR


(E)                MODIFY, EXCHANGE, SURRENDER OR OTHERWISE DEAL WITH ANY
SECURITY FOR THE INDEBTEDNESS OR ACCEPT ADDITIONAL SECURITY THAT IS PLEDGED OR
MORTGAGED FOR THE INDEBTEDNESS.


8.                  JOINT AND SEVERAL LIABILITY.  THE OBLIGATIONS OF GUARANTOR
(AND EACH PARTY NAMED AS A GUARANTOR IN THIS GUARANTY) AND ANY OTHER GUARANTOR
SHALL BE JOINT AND SEVERAL.  LENDER, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY:


(A)                BRING SUIT AGAINST GUARANTOR, OR ANY ONE OR MORE OF THE
PARTIES NAMED AS A GUARANTOR IN THIS GUARANTY, AND ANY OTHER GUARANTOR, JOINTLY
AND SEVERALLY, OR AGAINST ANY ONE OR MORE OF THEM;


(B)               COMPROMISE OR SETTLE WITH GUARANTOR, ANY ONE OR MORE OF THE
PARTIES NAMED AS A GUARANTOR IN THIS GUARANTY, OR ANY OTHER GUARANTOR, FOR SUCH
CONSIDERATION AS LENDER MAY DEEM PROPER;


(C)                RELEASE ONE OR MORE OF THE PARTIES NAMED AS A GUARANTOR IN
THIS GUARANTY, OR ANY OTHER GUARANTOR, FROM LIABILITY; AND


(D)               OTHERWISE DEAL WITH GUARANTOR AND ANY OTHER GUARANTOR, OR ANY
ONE OR MORE OF THEM, IN ANY MANNER, AND NO SUCH ACTION SHALL IMPAIR THE RIGHTS
OF LENDER TO COLLECT FROM GUARANTOR ANY AMOUNT GUARANTEED BY GUARANTOR UNDER
THIS GUARANTY. 


9.                  SUBORDINATION OF BORROWER'S INDEBTEDNESS TO GUARANTOR.  ANY
INDEBTEDNESS OF BORROWER HELD BY GUARANTOR NOW OR IN THE FUTURE IS AND SHALL BE
SUBORDINATED TO THE INDEBTEDNESS AND GUARANTOR SHALL COLLECT, ENFORCE AND
RECEIVE ANY SUCH INDEBTEDNESS OF BORROWER AS TRUSTEE FOR LENDER, BUT WITHOUT
REDUCING OR AFFECTING IN ANY MANNER THE LIABILITY OF GUARANTOR UNDER THE OTHER
PROVISIONS OF THIS GUARANTY.


10.              WAIVER OF SUBROGATION.  GUARANTOR SHALL HAVE NO RIGHT OF, AND
HEREBY WAIVES ANY CLAIM FOR, SUBROGATION OR REIMBURSEMENT AGAINST BORROWER OR
ANY GENERAL PARTNER OF BORROWER BY REASON OF ANY PAYMENT BY GUARANTOR UNDER THIS
GUARANTY, WHETHER SUCH RIGHT OR CLAIM ARISES AT LAW OR IN EQUITY OR UNDER ANY
CONTRACT OR STATUTE, UNTIL THE INDEBTEDNESS HAS BEEN PAID IN FULL AND THERE HAS
EXPIRED THE MAXIMUM POSSIBLE PERIOD THEREAFTER DURING WHICH ANY PAYMENT MADE BY
BORROWER TO LENDER WITH RESPECT TO THE INDEBTEDNESS COULD BE DEEMED A PREFERENCE
UNDER THE UNITED STATES BANKRUPTCY CODE.


11.              PREFERENCE.  IF ANY PAYMENT BY BORROWER IS HELD TO CONSTITUTE A
PREFERENCE UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY, OR SIMILAR LAWS, OR IF
FOR ANY OTHER REASON LENDER IS REQUIRED TO REFUND ANY SUMS TO BORROWER, SUCH
REFUND SHALL NOT CONSTITUTE A RELEASE OF ANY LIABILITY OF GUARANTOR UNDER THIS
GUARANTY.  IT IS THE INTENTION OF LENDER AND GUARANTOR THAT GUARANTOR'S
OBLIGATIONS UNDER THIS GUARANTY SHALL NOT BE DISCHARGED EXCEPT BY GUARANTOR'S
PERFORMANCE OF SUCH OBLIGATIONS AND THEN ONLY TO THE EXTENT OF SUCH PERFORMANCE.


12.              FINANCIAL STATEMENTS.  GUARANTOR, FROM TIME TO TIME UPON
WRITTEN REQUEST BY LENDER, SHALL DELIVER TO LENDER SUCH FINANCIAL STATEMENTS AS
LENDER MAY REASONABLY REQUIRE. 


13.              ASSIGNMENT.  LENDER MAY ASSIGN ITS RIGHTS UNDER THIS GUARANTY
IN WHOLE OR IN PART AND UPON ANY SUCH ASSIGNMENT, ALL THE TERMS AND PROVISIONS
OF THIS GUARANTY SHALL INURE TO THE BENEFIT OF SUCH ASSIGNEE TO THE EXTENT SO
ASSIGNED.  THE TERMS USED TO DESIGNATE ANY OF THE PARTIES HEREIN SHALL BE DEEMED
TO INCLUDE THE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF SUCH
PARTIES, AND THE TERM "LENDER" SHALL ALSO INCLUDE ANY LAWFUL OWNER, HOLDER OR
PLEDGEE OF THE NOTE.  REFERENCE IN THIS GUARANTY TO "PERSON" OR "PERSONS" SHALL
BE DEEMED TO INCLUDE INDIVIDUALS AND ENTITIES.  


14.              COMPLETE AND FINAL AGREEMENT.  THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  ALL
PRIOR OR CONTEMPORANEOUS AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS, AND
STATEMENTS, ORAL OR WRITTEN, ARE MERGED INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS.  GUARANTOR ACKNOWLEDGES THAT GUARANTOR HAS RECEIVED A COPY OF THE
NOTE AND ALL OTHER LOAN DOCUMENTS.  NEITHER THIS GUARANTY NOR ANY OF ITS
PROVISIONS MAY BE WAIVED, MODIFIED, AMENDED, DISCHARGED, OR TERMINATED EXCEPT BY
A WRITING SIGNED BY THE PARTY AGAINST WHICH THE ENFORCEMENT OF THE WAIVER,
MODIFICATION, AMENDMENT, DISCHARGE, OR TERMINATION IS SOUGHT, AND THEN ONLY TO
THE EXTENT SET FORTH IN THAT WRITING.


15.              GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE PROPERTY JURISDICTION, WITHOUT GIVING EFFECT
TO THE CHOICE OF LAW PRINCIPLES OF THE PROPERTY JURISDICTION THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN THE PROPERTY
JURISDICTION.


16.              JURISDICTION; VENUE.  GUARANTOR AGREES THAT ANY CONTROVERSY
ARISING UNDER OR IN RELATION TO THIS GUARANTY MAY BE LITIGATED IN THE PROPERTY
JURISDICTION, AND THAT THE STATE AND FEDERAL COURTS AND AUTHORITIES WITH
JURISDICTION IN THE PROPERTY JURISDICTION SHALL HAVE JURISDICTION OVER ALL
CONTROVERSIES WHICH SHALL ARISE UNDER OR IN RELATION TO THIS GUARANTY. 
GUARANTOR IRREVOCABLY CONSENTS TO SERVICE, JURISDICTION AND VENUE OF SUCH COURTS
FOR ANY SUCH LITIGATION AND WAIVES ANY OTHER VENUE TO WHICH IT MIGHT BE ENTITLED
BY VIRTUE OF DOMICILE, HABITUAL RESIDENCE OR OTHERWISE.  HOWEVER, NOTHING HEREIN
IS INTENDED TO LIMIT LENDER'S RIGHT TO BRING ANY SUIT, ACTION OR PROCEEDING
RELATING TO MATTERS ARISING UNDER THIS GUARANTY AGAINST GUARANTOR OR ANY OF
GUARANTOR'S ASSETS IN ANY COURT OF ANY OTHER JURISDICTION.


17.              GUARANTOR'S INTEREST IN BORROWER.  GUARANTOR REPRESENTS TO
LENDER THAT GUARANTOR HAS A DIRECT OR INDIRECT OWNERSHIP OR OTHER FINANCIAL
INTEREST IN BORROWER AND/OR WILL OTHERWISE DERIVE A MATERIAL FINANCIAL BENEFIT
FROM THE MAKING OF THE LOAN.


18.              STATE-SPECIFIC PROVISIONS:  NOTICE:  ORAL AGREEMENTS OR ORAL
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT ARE  NOT ENFORCEABLE UNDER WASHINGTON LAW.


19.              RESIDENCE; COMMUNITY PROPERTY PROVISION.

(a)        Guarantor represents and warrants that his/her state of residence is
N/A.

 

(b)        Guarantor warrants and represents that s/he is:  N/A.

 

[______] single

[______] married

 


20.              GUARANTOR AND LENDER EACH (A) AGREES NOT TO ELECT A TRIAL BY
JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR THE RELATIONSHIP
BETWEEN THE PARTIES AS GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY
AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE
EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH
THE BENEFIT OF COMPETENT LEGAL COUNSEL.

ATTACHED EXHIBIT.  The following Exhibit is attached to this Guaranty:

X

 

Exhibit A

Modifications to Guaranty

IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
or has caused this Guaranty to be signed and delivered under seal by its duly
authorized representative. 


 

AIMCO PROPERTIES, L.P., a Delaware limited partnership

 

By:  AIMCO-GP, Inc., a Delaware corporation, its general partner

 

 

 

By: /s/Patti K. Fielding                

Patti K. Fielding

Executive Vice President and Treasurer

 

 

STATE OF COLORADO, Denver County ss:

 

On this 30th day of March, 2009, before me, the undersigned, a Notary Public in
and for the State of Colorado, duly commissioned and sworn, personally appeared
Patti K. Fielding, to me known to be Executive Vice President and Treasurer of
AIMCO-GP, Inc., a Delaware corporation, the general partner of AIMCO Properties,
L.P., a Delaware limited partnership, the limited partnership that executed the
foregoing instrument, and acknowledged the said instrument to be the free and
voluntary act and deed of said limited partnership, for the uses and purposes
therein mentioned, and on oath stated that she was authorized to execute said
instrument.

 

 

/s/Gail D. Coalson____________________________

Gail D. Coalson_____________________________
Notary Public

 

My commission expires: 02/17/2012


Name and Address of Guarantor:

 

 

Name:          AIMCO Properties, L.P.

Address:      Stanford Place 3

                     4582 South Ulster Street Parkway, Suite 1100

                     Denver, Colorado 80237

                    

 


EXHIBIT A

 

MODIFICATIONS TO GUARANTY

 

The following modifications are made to the text of the Guaranty that precedes
this Exhibit:

 

1.         Lender may assign its rights under this Guaranty pursuant to Section
13 of this Guaranty only to a purchaser or other transferee of the Loan.

 

2.         Section 2(a)(i)(A) of this Guaranty is deleted in its entirety; and
Section 2(a)(i)(B) of this Guaranty is modified to read as follows:

 

(B)       All amounts for which Borrower is personally liable under Sections
9(c), 9(d) and 9(f) of the Note; and

 

3.         Section 3 of this Guaranty is deleted and replaced with the
following:

 

3.         Additional Guaranty Relating to Bankruptcy.  Notwithstanding any
limitation on liability provided for elsewhere in this Guaranty, Guarantor
hereby absolutely, unconditionally and irrevocably guarantees to Lender the full
and prompt payment when due, whether at the Maturity Date or earlier, by reason
of acceleration or otherwise, and at all times thereafter, the entire
Indebtedness, in the event that (i) Borrower becomes subject to any voluntary
bankruptcy, reorganization, receivership, insolvency or other similar voluntary
proceeding pursuant to any federal or state law affecting debtor and creditor
rights, or (ii) an order for relief is entered against Borrower in any such
voluntary proceeding.

 

4.         Section 8 is amended by adding a new last sentence:

 

Nothing contained in the Section shall in any way affect or impair the rights or
remedies that Guarantor has, or may have, against any Other Guarantor.

 

5.         Paragraph 12 is amended in its entirety to read as follows:

12.       Financial Statements; Accountants’ Reports; Other Information.  The
Guarantor shall keep and maintain at all times complete and accurate books of
accounts and records in sufficient detail to correctly reflect all of the
Guarantor’s financial transactions and assets.  In addition, the Guarantor shall
furnish, or cause to be furnished, to the Lender the following:

(i)         So long as Guarantor is a reporting company under the Securities and
Exchange Act of 1934 (the “’34 Act”), promptly upon their becoming available,
copies of (A) all 10K’s, 10Q’s, 8K’s, annual reports and proxy statements, and
all replacement, substitute or similar filings or reports required to be filed
after the date of this Guaranty by the SEC or other Governmental Authority
exercising similar functions, and (B) all press releases and other statements
made available generally by Guarantor to the public concerning material
developments in the business of Guarantor.

(ii)        In the event Guarantor is not a reporting company under the ‘34 Act,

(A)       Annual Financial Statements.  As soon as available, and in any event
within 90 days after the close of its fiscal year, as long as the Indebtedness
is outstanding, the audited balance sheet of Guarantor as of the end of such
fiscal year, the audited statement of income, equity and retained earnings of
Guarantor for such fiscal year and the audited statement of cash flows of
Guarantor for such fiscal year, all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the prior fiscal year, prepared in accordance with GAAP, consistently applied,
and accompanied by a certificate of Guarantor’s independent certified public
accountants to the effect that such financial statements have been prepared in
accordance with GAAP, consistently applied and that such financial statements
fairly present the results of its operations and financial conditions for the
periods and dates indicated with such certification to be free of exceptions and
qualifications as to the scope of the audit or as to the going concern nature of
the business.

(B)       Quarterly Financial Statements.  As soon as available, and in any
event within 45 days after each of the first three fiscal quarters of each
fiscal year as long as the Indebtedness is outstanding, the unaudited balance
sheet of Guarantor as of the end of such fiscal quarter, the unaudited statement
of income and retained earnings of Guarantor and the unaudited statement of cash
flows of Guarantor for the portion of the fiscal year ended with the last day of
such quarter, all in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the previous fiscal
year, accompanied by a certificate of a member of senior management acceptable
to Lender (which certificate shall be without personal liability to such
officer) stating that such financial statements have been prepared in accordance
with GAAP, consistently applied, and fairly present the results of its
operations and financial condition for the periods and dates indicated subject
to year end adjustments in accordance with GAAP.

(iii)       Other Reports.  Promptly upon receipt thereof, all schedules,
financial statements or other similar reports delivered by the Guarantor
pursuant to the Loan Documents or reasonably requested by the Lender with
respect to the Guarantor’s business affairs or condition (financial or
otherwise).

After the providing by the Guarantor of any statement, report or other
information on a collective basis to Standard & Poor’s, Moody’s Investors
Service, Fitch and/or any other rating agency, and/or after providing any
statement, report or other information on a collective basis to the banks or
other institutions providing unsecured lines of credit and loans to Guarantor,
Guarantor shall promptly furnish such statement, report or other information to
Lender.

As used in this Paragraph (iii) the phrase “on a collective basis” means as
provided to a group as a whole as opposed to an individual basis, e.g.,
providing information to a rating agency or to a bank to respond to a particular
request of such rating agency or bank.

The Lender agrees to treat all Information received by it (I) under this
Paragraph (iii) as confidential and (II) which Guarantor requests in writing to
the Persons at the Lender who receive any Information regarding Guarantor that
such information by treated as confidential; provided, however, that such
Information may be disclosed (A) as required by law, (B) to officers, directors,
employees, agents, partners, attorneys, auditors, accountants, engineers and
other consultants of the Lender, or its successors or assigns, who need to know
such Information, provided such Persons are instructed to treat such Information
confidentially, (C) by the Lender to any successor or assign of such Person, (D)
to any federal or state regulatory authority having jurisdiction over the
Lender, or its successors or assigns, (E) to any other Person to which such
delivery or disclosure may be necessary or appropriate (w) in compliance with
any law, rule, regulation or order applicable to the Lender, or its successors
or assigns, (x) in response to any subpoena or other legal process or
information investigative demand, or (y) in connection with any litigation to
which the Lender, or its successors or assigns, is a party; provided, however,
in that event the disclosing Person shall reasonably endeavor to notify
Guarantor thereof as soon as possible to enable Guarantor to seek protective
orders, or such other confidential treatment of such Information as Guarantor
may deem reasonable.  Guarantor agrees that Information subject to this
Paragraph (iii) does not include information which (I) was publicly known, or
otherwise known to the Lender, or its successors or assigns, at the time of
disclosure, (II) subsequently becomes publicly known through no act of or
omission by the Lender or its successors or assigns.  Guarantor acknowledges
that this provision relates solely to Lender and nothing in this provision shall
make Lender responsible or liable for any actions relating to, or disclosures
of, any Information by any loan servicer of Lender’s or other party.

 

6.         Section 16 of this Guaranty is deleted and replaced with the
following:

 

16.       Jurisdiction; Venue.  Guarantor agrees that any controversy arising
under or in relation to this Guaranty shall be litigated exclusively in the
jurisdiction where the Land is located (the "Property Jurisdiction").  The state
and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies which
shall arise under or in relation to this Guaranty, the Note, the Security
Instrument or any other Loan Document.  Guarantor irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.

 

 

 

 